UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 16, 2010 TRIO-TECH INTERNATIONAL (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 1-14523 95-2086631 (Commission File Number) (IRS Employer Identification No.) 16139 Wyandotte Street, Van Nuys, California (Address of Principal Executive Offices) (Zip Code) (818) 787-7000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On February 16, 2010, Trio-Tech International issued a press release announcing its financial results for the fiscal quarter ended December 31, 2009.A copy of the press release is attached as Exhibit 99.1. The information in this Current Report, including the exhibit hereto, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section.The information in this Current Report, including the exhibit hereto, shall not be incorporated by reference into any filings under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1Press release of Trio-Tech International dated February 16, 2010. -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 17, 2010 TRIO-TECH INTERNATIONAL By:/s/ VICTOR H.M. TING Victor H.M. Ting, Vice President and Chief Financial Officer (Principal Financial Officer) -2- EXHIBIT INDEX Exhibit NumberDescription 99.1Press release of Trio-Tech
